     Case 3:20-cv-00410-MMA-DEB Document 84 Filed 08/10/20 PageID.446 Page 1 of 30



 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11     POWER INTEGRATIONS, INC.,                                 Case No. 20-cv-410-MMA (DEB)
12                                              Plaintiff,
                                                                 ORDER GRANTING IN PART AND
13     v.                                                        DENYING IN PART DEFENDANTS’
                                                                 MOTION TO DISMISS SECOND
14     EDISON D. DE LARA, et al.,
                                                                 AMENDED COMPLAINT
15                                           Defendants.
                                                                 [Doc. No. 79]
16
17
18
19             In its Second Amended Complaint (“SAC”), Power Integrations, Inc. (“Plaintiff”)
20    alleges four causes of action: (1) breach of contract; (2) trade secret misappropriation
21    under 18 U.S.C. § 1836; (3) interference with contractual relations; and (4) unfair
22    competition under the California Business and Professions Code. See Doc. No. 78
23    (“SAC”).1 Defendants Edison D. De Lara (“De Lara”), Charles Reyes Evangelista
24    (“Evangelista”), Ian B. Barrameda (“Barrameda”), and Alex F. Mariano II (“Mariano”)
25    (collectively, “Defendants”) move to dismiss Plaintiff’s four causes of action pursuant to
26
27
28    1
          All citations to electronically filed documents refer to the pagination assigned by the CM/ECF system.

                                                             1
                                                                                            20-cv-410-MMA (DEB)
     Case 3:20-cv-00410-MMA-DEB Document 84 Filed 08/10/20 PageID.447 Page 2 of 30



 1    Federal Rule of Civil Procedure 12(b)(6). See Doc. No. 79. Plaintiff filed an opposition
 2    to Defendants’ motion, and Defendants replied. See Doc. Nos. 81, 82. The Court found
 3    the matter suitable for determination on the papers and without oral argument pursuant to
 4    Federal Rule of Civil Procedure 78(b) and Civil Local Rule 7.1.d.1. See Doc. No. 83.
 5    For the reasons set forth below, the Court GRANTS in part and DENIES in part
 6    Defendants’ motion to dismiss.
 7                                              I. BACKGROUND2
 8           Plaintiff’s allegations arise out of an employment dispute between Plaintiff,
 9    Plaintiff’s previous employees, and one of Plaintiff’s competitors that allegedly targeted
10    Plaintiff’s employees. See SAC ¶¶ 11–27.
11    A. Plaintiff and General Background
12           Plaintiff, a company based in California, is “the leader in power conversion
13    technology,” and “a leading innovator in semiconductor technologies for high-voltage
14    power conversion and a leading supplier of cutting-edge power technologies including
15    high-performance [integrated circuits (‘ICs’)] used in high-voltage power-conversion
16    systems.” SAC ¶ 11. Plaintiff “is an intellectual property (‘IP’) focused power
17    technology company” and has invested heavily in developing intellectual property “for its
18    high-voltage power conversion products.” Id. ¶ 12. In 2015, Plaintiff began expanding
19    “its US-based Applications and Engineering Department (‘APPS US’) by establishing an
20    applications lab in Manila, Philippines (‘APPS Philippines’) and staffing it with local
21    engineering talent.” Id. ¶ 13. APPS Philippines initially employed 13 individuals, but
22    “grew to a size of nearly 30 engineers by early 2019.” Id.
23           Plaintiff’s applications engineers “design, build, and test power supplies using
24    [Plaintiff’s] ICs.” Id. ¶ 14. As part of these efforts, Plaintiff maintained and granted its
25
26
27    2
        Because this matter is before the Court on a motion to dismiss, the Court must accept as true the
      allegations set forth in the complaint. See Hosp. Bldg. Co. v. Trs. Of Rex Hosp., 425 U.S. 738, 740
28    (1976).

                                                         2
                                                                                          20-cv-410-MMA (DEB)
     Case 3:20-cv-00410-MMA-DEB Document 84 Filed 08/10/20 PageID.448 Page 3 of 30



 1    applications engineers access to a secured drive that contained various manuals,
 2    specifications, and reports. See id. Plaintiff further required its applications engineers to
 3    maintain personal folders on the secured drive, which Plaintiff retained ownership of,
 4    where they were “asked to save all their weekly reports, technical reports, component
 5    specifications, reference designs, and other status updates concerning their projects.” Id.
 6    ¶ 15. Additionally, Plaintiff required its engineers to maintain confidentiality, and
 7    included such requirements in their employment agreements. See id. ¶ 17.
 8          Silanna Semiconductor North America, Inc. (“Silanna”) is a competitor of Plaintiff
 9    and “is a newcomer in the industry and only recently entered the market for power
10    products including power converter ICs for AC-DC . . . power supplies.” Id. ¶¶ 2, 18.
11    Penbrothers International Inc. (“Penbrothers”) is “a Philippine-based staffing agency.”
12    Id. ¶ 2. Plaintiff alleges that “Silanna has secretly and systematically targeted and
13    recruited [Plaintiff’s] most experienced applications engineers and new product team
14    leaders” and “used a third party (Penbrothers) to conceal the hiring of the Defendants to
15    Silanna.” Id. ¶ 18. Silanna and Penbrothers were previously defendants in this action.
16    See generally Doc. No. 12. However, while this action was pending in the Northern
17    District, Plaintiff voluntarily dismissed Silanna on July 10, 2019. See Doc. No. 18. The
18    court dismissed Penbrothers based on lack of personal jurisdiction on November 18,
19    2019. See Doc. No. 49.
20    B. Defendant Mariano
21          Plaintiff alleges that it employed Mariano “from approximately October 1, 2008
22    through January 26, 2018.” SAC ¶ 28. Mariano signed an employment agreement,
23    which included an “Employee Agreement Regarding Confidentiality and Inventions”
24    (“EARCI”). Id. ¶ 29; see also Doc. No. 78-2 (containing Mariano’s employment
25    agreement and EARCI). Mariano was first employed as “a field applications engineer” in
26    Plaintiff’s “sales department based in the Philippines,” but later joined APPS Philippines
27    “and became the Team Leader for the LED Lighting Team.” SAC ¶ 28. Plaintiff alleges
28    that “Mariano participated in the design and planning of applications of [Plaintiff’s] new

                                                    3
                                                                                 20-cv-410-MMA (DEB)
     Case 3:20-cv-00410-MMA-DEB Document 84 Filed 08/10/20 PageID.449 Page 4 of 30



 1    and future high-voltage flyback controller ICs in power supplies” and “was exposed to
 2    and acquired [Plaintiff’s] highly proprietary and sensitive information relating to the
 3    designs, product plans, and applications of these new and future high-voltage ICs.” Id.
 4    ¶ 31. Further, “Mariano was also intimately familiar with [Plaintiff’s] Philippine
 5    operations.” Id. In accordance with Plaintiff’s policy, “Mariano maintained a personal
 6    folder” on Plaintiff’s secured drive. See id. ¶ 34. However, Plaintiff alleges that
 7    “Mariano’s folder surreptitiously disappeared from the APPS drive.” Id. Mariano
 8    subsequently left Plaintiff’s employ and has since joined Silanna “as Principal Power
 9    Applications Engineer.” Id. ¶ 36. Plaintiff alleges that Mariano was employed “as a
10    result of his intimate knowledge and possession of [Plaintiff’s] proprietary and
11    confidential information” and that he disclosed confidential information to Silanna. Id.
12    ¶ 36; see id. ¶ 39.
13    C. Defendant Barrameda
14          Plaintiff alleges that it employed Barrameda “from approximately April 7, 2015 to
15    March 2, 2019” and that he “was a founding member of APPS Philippines.” Id. ¶ 41.
16    Barrameda’s employment agreement with Plaintiff included an EARCI as well as a
17    conflict of interest provision that required him to disclose any potential conflicts of
18    interest to Plaintiff. See id. ¶¶ 42, 44; see also Doc. No. 78-3 (containing Barrameda’s
19    employment agreement and EARCI). Barrameda worked on both the “LED Lighting
20    Team” and the “Low-Power Team” where he became a Team Leader in April 2018.
21    SAC ¶ 41. Plaintiff alleges that Barrameda’s responsibilities included “participat[ion] in
22    the design and planning of applications of [Plaintiff’s] new and future high-voltage
23    flyback controller ICs in AC-DC power supplies” and gave him access to Plaintiff’s trade
24    secrets “and other proprietary and confidential information.” Id. ¶ 45. Plaintiff further
25    alleges, that unlike the other Defendants, Barrameda resigned from his position in
26    Plaintiff’s employ “purportedly to join Infineon Technologies.” Id. ¶ 48. However,
27    Plaintiff asserts that Barrameda “never accepted any offer from Infineon” and “used the
28    Infineon offer to lie about and conceal his employment with Silanna.” Id. ¶ 50.

                                                    4
                                                                                 20-cv-410-MMA (DEB)
     Case 3:20-cv-00410-MMA-DEB Document 84 Filed 08/10/20 PageID.450 Page 5 of 30



 1          Plaintiff alleges, on information and belief, that “Barrameda gained employment
 2    with Silanna as a result of his access to and intimate knowledge and possession of
 3    [Plaintiff’s] proprietary and confidential information.” Id. ¶ 53. Plaintiff further claims
 4    that Barrameda agreed to work for Silanna “months before he resigned from [Plaintiff].”
 5    Id. ¶ 54. Finally, Plaintiff alleges, again on information and belief, that “Barrameda
 6    disclosed confidential and trade secret information about [Plaintiff’s] products or
 7    projects” through the submission of his resume, his conduct during job interviews, and
 8    use of such information to assist Silanna in its product development while still employed
 9    by Plaintiff. Id. ¶ 56.
10    D. Defendant De Lara
11          Plaintiff alleges that it employed De Lara “from approximately March 22, 2016
12    through May 11, 2019” first as “a senior engineer assigned to the LED Lighting Team”
13    and ultimately as “Team Leader” following Mariano’s departure. Id. ¶ 58. De Lara’s
14    employment agreement with Plaintiff included an EACRI. See id. ¶ 59; see also Doc.
15    No. 78-4 (containing De Lara’s employment agreement and EARCI). Like the other
16    Defendants, De Lara “participated in the design and planning of applications of
17    [Plaintiff’s] new and future high-voltage flyback controller ICs in AC-DC power
18    supplies.” SAC ¶ 61. De Lara had access to Plaintiff’s trade secrets “and other
19    proprietary and confidential information” and “was also intimately familiar with
20    [Plaintiff’s] Philippine operations.” Id.
21          Plaintiff asserts that De Lara left its employ “ostensibly as the result of accepting
22    employment with Penbrothers as a Staff Power Application Engineer” but “as De Lara
23    knew, under an agreement between Silanna and Penbrothers, De Lara was hired by
24    Penbrothers specifically for the purpose of being assigned to work for Silanna so that
25    Silanna could hide its raiding of [Plaintiff’s] top APPS Philippine engineers.” Id. ¶ 64.
26    To this effect, Plaintiff claims that De Lara was hired “as a result of his intimate
27    knowledge and possession of [Plaintiff’s] proprietary and confidential information.” Id.
28    ¶ 65. Finally, Plaintiff alleges that De Lara “provided Silanna with confidential business

                                                    5
                                                                                 20-cv-410-MMA (DEB)
     Case 3:20-cv-00410-MMA-DEB Document 84 Filed 08/10/20 PageID.451 Page 6 of 30



 1    and personnel information” and “also disclosed confidential and trade secret information
 2    about [Plaintiff’s] products or projects” through his resume and during his interview. Id.
 3    ¶¶ 68, 69.
 4    E. Defendant Evangelista
 5          Plaintiff alleges that it employed Evangelista “from approximately September 19,
 6    2017 through May 16, 2019” in the capacity of “design engineer assigned to the Low-
 7    Power Team.” Id. ¶ 70. Evangelista’s employment agreement with Plaintiff included an
 8    EARCI. See id. ¶ 71; see also Doc. No. 78-5 (containing Evangelista’s employment
 9    agreement and EARCI). Similar to the other Defendants, Evangelista “participated in the
10    design and planning of applications of [Plaintiff’s] new and future high-voltage flyback
11    controller ICs in AC-DC power supplies.” Id. ¶ 73. He also had access to Plaintiff’s
12    trade secrets “and other proprietary and confidential information” and “was also
13    intimately familiar with [Plaintiff’s] Philippine operations.” Id. Evangelista’s role
14    “included evaluations of new products at the applications/system level” and “he had
15    access to all confidential documents and information about [Plaintiff’s] products” that
16    were stored on the secure drive. Id. ¶ 74. Plaintiff alleges that Evangelista was obligated
17    to maintain a folder on the secured drive where he was to store “all his weekly reports,
18    technical reports, and other status updates concerning the projects he was working on.”
19    Id. ¶ 76. Plaintiff notes however, that the folder in question “is completely empty” and
20    alleges that “Evangelista either never saved any project-related reports and updates in his
21    personal folder . . . or deleted them or had them deleted.” Id.
22          Like De Lara, “Evangelista resigned from his employment with [Plaintiff] . . .
23    ostensibly as the result of accepting employment with Penbrothers as a Senior
24    Application Engineer.” Id. ¶ 77. However, Plaintiff alleges that Evangelista was hired as
25    part of a scheme between Silanna and Penbrothers through which Silanna attempted to
26    conceal the fact that it was hiring Plaintiff’s employees. See id. Plaintiff also claims, on
27    information and belief, that Evangelista “formally became an employee of Silanna after
28    the Penbrothers cover was blown.” Id. Similar to the previous allegations, Plaintiff

                                                    6
                                                                                 20-cv-410-MMA (DEB)
     Case 3:20-cv-00410-MMA-DEB Document 84 Filed 08/10/20 PageID.452 Page 7 of 30



 1    asserts that Evangelista was employed primarily because of his knowledge of Plaintiff’s
 2    “proprietary and confidential information” and that he provided such information to
 3    Silanna, including through the submission of his resume and during his job interview. Id.
 4    ¶¶ 78, 81–82.
 5                                       II. LEGAL STANDARD
 6          A Rule 12(b)(6) motion to dismiss tests the sufficiency of the complaint. Navarro
 7    v. Block, 250 F.3d 729, 732 (9th Cir. 2001). A pleading must contain “a short and plain
 8    statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.
 9    8(a)(2). However, plaintiffs must also plead “enough facts to state a claim to relief that is
10    plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also
11    Fed. R. Civ. P. 12(b)(6). The plausibility standard demands more than a “formulaic
12    recitation of the elements of a cause of action,” or “‘naked assertions’ devoid of ‘further
13    factual enhancement.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly,
14    550 U.S. at 555, 557). Instead, the complaint “must contain sufficient allegations of
15    underlying facts to give fair notice and to enable the opposing party to defend itself
16    effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).
17          In reviewing a motion to dismiss under Rule 12(b)(6), courts must assume the truth
18    of all factual allegations and must construe them in the light most favorable to the
19    nonmoving party. Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 337–38 (9th Cir. 1996)
20    (citing Nat’l Wildlife Fed’n v. Espy, 45 F.3d 1337, 1340 (9th Cir. 1995)). The court need
21    not take legal conclusions as true merely because they are cast in the form of factual
22    allegations. Roberts v. Corrothers, 812 F.2d 1173, 1177 (9th Cir. 1987) (quoting W. Min.
23    Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981)). Similarly, “conclusory allegations
24    of law and unwarranted inferences are not sufficient to defeat a motion to
25    dismiss.” Pareto v. FDIC, 139 F.3d 696, 699 (9th Cir. 1998).
26          In determining the propriety of a Rule 12(b)(6) dismissal, courts generally may not
27    look beyond the complaint for additional facts. See United States v. Ritchie, 342 F.3d
28    903, 907–08 (9th Cir. 2003). “A court may, however, consider certain materials—

                                                    7
                                                                                 20-cv-410-MMA (DEB)
     Case 3:20-cv-00410-MMA-DEB Document 84 Filed 08/10/20 PageID.453 Page 8 of 30



 1    documents attached to the complaint, documents incorporated by reference in the
 2    complaint, or matters of judicial notice—without converting the motion to dismiss into a
 3    motion for summary judgment.” Id.; see also Lee v. City of Los Angeles, 250 F.3d 668,
 4    688 (9th Cir. 2001), overruled on other grounds by Galbraith v. County Of Santa Clara,
 5    307 F.3d 1119, 1125–26 (9th Cir. 2002). “However, [courts] are not required to accept as
 6    true conclusory allegations which are contradicted by documents referred to in the
 7    complaint.” Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1295–96 (9th Cir. 1998)
 8    (citing In re Stac Electronics Securities Litigation, 89 F.3d 1399, 1403 (9th Cir. 1996)).
 9          Where dismissal is appropriate, a court should grant leave to amend unless the
10    plaintiff could not possibly cure the defects in the pleading. Knappenberger v. City of
11    Phoenix, 566 F.3d 936, 942 (9th Cir. 2009) (quoting Lopez v. Smith, 203 F.3d 1122, 1127
12    (9th Cir. 2000)).
13                                         III. DISCUSSION
14          Plaintiff asserts four causes of action in its SAC: breach of contract, trade secret
15    misappropriation, interference with contractual relations, and unfair competition. See
16    SAC ¶¶ 99–150. The Court will consider each claim in turn.
17    A. Breach of Contract
18          Plaintiff’s first cause of action is breach of contract. SAC ¶¶ 99–111. Plaintiff sets
19    forth two alleged breaches: (1) that Defendants breached the confidentiality and company
20    materials clauses in their contracts and (2) that Defendant Barrameda breached the
21    conflict of interest clause in his contract. See id. ¶¶ 104–06, 108–10.
22          A breach of contract claim under California law requires “(1) the existence of a
23    contract[,] (2) plaintiff’s performance or excuse for nonperformance, (3) defendant’s
24    breach, and (4) resulting damage to plaintiff.” EPIS, Inc. v. Fidelity & Guaranty Life Ins.
25    Co., 156 F. Supp. 2d 1116, 1124 (N.D. Cal. 2001) (citing Reichert v. General Ins. Co.,
26    442 P.2d 377, 381 (Cal. 1968)); see also CDF Firefighters v. Maldonado, 70 Cal. Rptr.
27    3d 667, 679 (Ct. App. 2008).
28

                                                    8
                                                                                 20-cv-410-MMA (DEB)
     Case 3:20-cv-00410-MMA-DEB Document 84 Filed 08/10/20 PageID.454 Page 9 of 30



 1          As a threshold matter, Plaintiff points out that Defendants only challenge the
 2    breach element. See Doc. No. 81 at 10; see also Doc. No. 79-1 at 7–12 (failing to
 3    challenge any of the other elements). The SAC alleges the existence of contracts
 4    between Plaintiff and each Defendant, and that Plaintiff performed its obligations under
 5    those contracts. See SAC ¶¶ 29–31, 42–44, 59–60, 71–72, 107. Therefore, the Court will
 6    focus its analysis on the breach element and will consider each alleged breach in turn.
 7          1. Breach of the Confidentiality and Company Materials Clauses
 8          Plaintiff alleges that Defendants breached their confidentiality obligations. See
 9    SAC ¶¶ 104–05, 108–09. Defendants argue that Plaintiff’s allegations regarding this
10    breach do not “identify what information was copied or disclosed, by whom, to whom, or
11    how that information fell under the contract definition of ‘Proprietary Information.’”
12    Doc. No. 79-1 at 8 (citing Doc. No. 78-2 at 4)); see also Doc. No. 82 at 4–8. Defendants
13    elaborate that “[n]othing in the SAC explains or describes in any way what information
14    was copied or deleted, how that information was confidential, proprietary, or how its
15    copying or deletion in any way constituted a breach of contract.” Doc. No. 79-1 at 9.
16    Thus, Defendants argue that the “claim fails as a ‘threadbare recital of the elements.’” Id.
17    at 8 (quoting Iqbal, 556 U.S. at 678).
18          Plaintiff responds that it has met its burden by alleging that Defendants
19    “disclos[ed] to Silanna [Plaintiff’s] confidential business and personnel information . . .
20    to help Silanna target, solicit, and recruit [Plaintiff’s] top engineering employees and
21    Team Leaders.” Id. at 12 (citing SAC ¶¶ 21, 39, 57, 68, 81, 85, 89). Plaintiff further
22    asserts that it has alleged that Defendants breached the confidentiality clause “by
23    disclosing to Silanna trade secret and other confidential information . . . at least in their
24    resumes submitted to and job interviews with Silanna.” Id. (citing SAC ¶¶ 24, 40, 56, 69,
25    82, 108). Finally, Plaintiff notes its contention that “Defendant Mariano made
26    unauthorized copies of highly sensitive documents about [Plaintiff’s] new and future
27    products” and that “Defendants then inexplicably deleted or caused the deletion of
28    Mariano’s employee folder on [Plaintiff’s] network.” Id. at 13 (citing SAC ¶¶ 22, 34,

                                                     9
                                                                                   20-cv-410-MMA (DEB)
     Case 3:20-cv-00410-MMA-DEB Document 84 Filed 08/10/20 PageID.455 Page 10 of 30



 1     35). Plaintiff argues that these allegations satisfy the pleading requirement for the breach
 2     element. See id. at 10.
 3           The employment agreement contains the following pertinent clauses:
 4
 5           VIII. Confidentiality
 6
                    You acknowledge and recognize that the information, including, but
 7           not limited to the Company’s trade secrets, technical data, marketing
             techniques, human resources, training materials, customer lists, location
 8
             selection, pricing, client contracts, methods of doing business, and the like,
 9           and the similar information of its clients and its clients’ customers,
             including, without limitation, credit card, calling card, address, telephone
10
             number or other personal information (“Confidential Information”) are
11           special, valuable and unique. As a material inducement to the Company to
             enter into this contract and in consideration of the compensation the
12
             Company pays you under this contract, you agree:
13
                    a) That the Confidential Information is the sole and exclusive property
14
                    of the Company (or a third party providing the information to the
15                  Company). The Company (or the third party, if applicable) owns all
                    worldwide rights to the information under patent, copyright, trade
16
                    secret, confidential information or other property right.
17
                    b) That the Company’s disclosure of Confidential Information to you
18
                    does not confer upon you any license, interest or rights of any kind in
19                  or to the Confidential Information. You may use the Confidential
                    Information solely to benefit the Company and only during your
20
                    employment.
21
                    c) To safeguard the Confidential Information against disclosure to
22
                    others.
23
                    d) Not to directly or indirectly or in any manner, divulge, disclose or
24
                    communicate the Confidential Information to others, without the
25                  express written permission of the Company, except that:
26
                          i)     which you can demonstrate by written records was
27                               previously known;
28

                                                    10
                                                                                 20-cv-410-MMA (DEB)
     Case 3:20-cv-00410-MMA-DEB Document 84 Filed 08/10/20 PageID.456 Page 11 of 30



 1                           ii)    which are now, or become in the future, public
                                    knowledge other than through your acts or omissions;
 2
                                    and
 3                           iii)   which are lawfully obtained by you from sources
                                    independent of the Company.
 4
 5                 e) Not to, directly or indirectly, in any form, by any means or for any
                   purpose, reproduce, distribute, transmit, reverse engineer, de-compile,
 6
                   disassemble or transfer, or use, the Confidential Information, or any
 7                 portion of either, to benefit yourself or any third party, or to cause any
                   of the foregoing to happen.
 8
 9                 f) Not to utilize schemes or formulas of the Company, or any variation
                   or approximation thereof, for your own use or purposes, either by
10
                   itself or in concert with others;
11
                   g) That you will return the Confidential Information that is in your
12
                   possession or control to the Company, together with all copies,
13                 documents, records, notebooks, programs and similar items,
                   collections and materials (in writing, electronic or otherwise) that
14
                   relate to the Confidential Information, immediately (i) upon the
15                 Company’s request, and/or (ii) upon the termination of your
                   employment even without the Company’s request.
16
17                 h) That the obligations contained herein will remain in effect during
                   and after your employment with the Company.
18
19                 [. . .]
20
             XII. Termination of Employment
21
                   [. . .]
22
23                  You agree that all Company records and properties in your custody or
             control shall be immediately surrendered to the Company, if requested
24
             during your employment period, and at the termination thereof, whether or
25           not requested.
26
27     E.g., Doc. No. 78-3 at 5–6, 8 (Barrameda). Mariano’s employment agreement differs
28     from the other Defendants’ contracts; his does not contain the clauses reproduced above.

                                                     11
                                                                                 20-cv-410-MMA (DEB)
     Case 3:20-cv-00410-MMA-DEB Document 84 Filed 08/10/20 PageID.457 Page 12 of 30



 1     See Doc. No. 78-2. However, all four Defendants signed the EARCI, which contains the
 2     following relevant clauses:
 3
 4           2. Confidentiality
             I will maintain in confidence and will not disclose or use, either during or
 5
             after the term of my employment without the prior express written consent
 6           of the Company, any proprietary or confidential information or know-how
             belonging to the Company (“Proprietary Information”), whether or not it is
 7
             in written or permanent form, except to the extent required to perform duties
 8           on behalf of the Company in my capacity as an employee. Proprietary
             information refers to any information, not generally known in the relevant
 9
             trade or industry, which was obtain from the Company, or which was
10           learned, discovered, developed, conceived, originated or prepared by me in
             the scope of my employment. Such Proprietary Information includes, but is
11
             not limited to, software, technical and business information relating to the
12           Company’s inventions or products, research and development, production
             processes, manufacturing and engineering processes, machines and
13
             equipment, finances, customers, marketing and production and future
14           business plans and any other information which is identified as confidential
             by the Company. Upon termination of my employment or at the request of
15
             my supervisor before termination, I will deliver to the Company all written
16           and tangible material in my possession incorporating the Proprietary
             Information or otherwise relating to the Company’s business. These
17
             obligations with respect to Proprietary Information extend to information
18           belonging to customers and suppliers of the Company who may have
             disclosed such information to me as the result of my status as employee of
19
             the Company.
20
             [. . .]
21
22           4. Company Materials
             Upon termination of my employment with the Company or at any other time
23
             upon the Company’s request, I will promptly deliver to the Company,
24           without retaining any copies, all documents and other materials furnished to
             me by the Company or prepared by me for the Company.
25
26
27     E.g., Doc. No. 78-3 at 16, 18 (Barrameda). Nonetheless, Plaintiff asserts breach of
28     confidentiality against all four Defendants in terms of the employment agreement. See

                                                   12
                                                                               20-cv-410-MMA (DEB)
     Case 3:20-cv-00410-MMA-DEB Document 84 Filed 08/10/20 PageID.458 Page 13 of 30



 1     SAC ¶¶ 104–05, 108–09. Plaintiff does however tie its allegations regarding Mariano to
 2     the text of the EARCI. See id. ¶ 30.
 3           Plaintiff alleges that Defendants “disclosed to Silanna [Plaintiff’s] confidential
 4     business and personnel information, including the performance and/or compensation
 5     structures of one or more [of] [Plaintiff’s] applications engineers, to help Silanna target
 6     [Plaintiff’s] top engineering employees and Team Leaders for solicitation and
 7     recruitment.” Id. ¶ 21; see also id. ¶ 108 (alleging that Defendants breached their
 8     employment agreements by making copies of or disclosing without permission Plaintiff’s
 9     “proprietary and confidential information,” such as business operation and product
10     information). Additionally, Plaintiff specifically claims that Defendants “disclosed trade
11     secret information about [Plaintiff’s] new and future high-voltage power conversion
12     products in their resumes submitted to Silanna and/or during their job interviews with
13     Silanna.” See, e.g., id. ¶ 24.
14           Defendants challenge this allegation in their reply and suggest that “[h]aving
15     overemphasized the importance of the ‘missing’ resumes, Plaintiff fell on its sword once
16     those resumes became court exhibits. The ‘smoking gun’ evidence that Plaintiff
17     promised would demonstrate a breach is simply not there, which forced Plaintiff to resort
18     to a thin procedural argument.” Doc. No. 82 at 6. Defendants have attached the resumes
19     in question to their motion. See Doc. Nos. 79-2, 79-3, 79-4, 79-5. Regardless of what
20     information may or may not be present in Defendants’ resumes, the fact remains that
21     Plaintiff has plausibly alleged that the disclosure occurred either in Defendants’ resumes
22     or during the course of their interviews with Silanna. See SAC ¶ 24. Because Plaintiff’s
23     allegation of disclosure during the interviews is sufficient, the Court finds that Plaintiff
24     plausibly alleges breach of the confidentiality clause.
25           As to the alleged breach of the termination and company materials clauses,
26     Plaintiff claims the following: “Defendant Mariano also made unauthorized copies of
27     highly sensitive documents about [Plaintiff’s] new and future products, including
28     Operational Technical Specifications.” SAC ¶ 22. Plaintiff elaborates that:

                                                     13
                                                                                   20-cv-410-MMA (DEB)
     Case 3:20-cv-00410-MMA-DEB Document 84 Filed 08/10/20 PageID.459 Page 14 of 30



 1
 2           34. While at Power Integrations, Mariano maintained a personal folder on
             the APPS drive as did all Power Integrations engineers. These folders
 3
             contained information about Power Integration products, and what the
 4           engineer was working on, and were the property of Power Integrations.
             These folders were not to be taken or deleted upon termination. In early
 5
             2019, Power Integrations discovered that Mariano’s folder surreptitiously
 6           disappeared from the APPS drive. On information and belief, Mariano
             and/or one or more other Defendants deleted or caused the deletion of
 7
             Mariano’s personal folder from the APPS drive around the time of or after
 8           Mariano’s departure from Power Integrations.
 9
10     Id. ¶ 34; see also ¶ 109. The employment agreement and EARCI demonstrate that all
11     four Defendants were bound to return any records or other company owned materials at
12     the end of their employment with Plaintiff. E.g., Doc. No. 78-3 at 5–6, 8, 18
13     (Barrameda). Plaintiff adequately alleges that one or more Defendants breached their
14     obligation by deleting Mariano’s personal information, which plausibly suggests a failure
15     to deliver Plaintiff-related materials to Plaintiff at the end of employment. Thus, the
16     Court finds that Plaintiff plausibly alleges breach of the termination and company
17     materials clauses to survive a motion to dismiss.
18           2. Breach of the Conflict of Interest Clause
19           Plaintiff also alleges that Defendant Barrameda breached his conflict of interest
20     obligation. See SAC ¶¶ 44, 51, 54, 110. Defendants attack this assertion describing it as
21     “an odd attempt to somehow save the obviously deficient claim for breach of contract”
22     and as “yet another transparent attempt to find a roundabout way to enforce the non-
23     compete provisions this Court has already ruled are invalid, unlawful, and
24     unenforceable.” Doc. No. 79-1 at 11 (emphasis omitted). Defendants argue that “[t]here
25     is no fact in the SAC that supports the notion that Defendant Barrameda was performing
26     work for Silanna during his employment with [Plaintiff]” and that “the only allegation of
27     ‘early’ work for Silanna is an alleged conference Barrameda attended two weeks after he
28     left [Plaintiff].” Id. at 11–12 (citing SAC ¶ 24) (emphasis omitted); see also Doc. No. 82

                                                    14
                                                                                 20-cv-410-MMA (DEB)
     Case 3:20-cv-00410-MMA-DEB Document 84 Filed 08/10/20 PageID.460 Page 15 of 30



 1     at 7. Plaintiff responds that “Barrameda’s breach went even further” than the other
 2     Defendants because “after being secretly hired by Silanna and while still employed at
 3     [Plaintiff], Barrameda continued for months to assist Silanna with its AC-DC power
 4     conversion products using [Plaintiff’s] confidential and trade secret information.” Doc.
 5     No. 81 at 13; see id. at 17. Plaintiff claims this enabled Barrameda “to then promote and
 6     sell Silanna’s very first flyback controller IC in the United States just two weeks after his
 7     official departure from [Plaintiff].” Id. (citing SAC ¶¶ 23, 51, 56).
 8           Barrameda’s employment agreement contains the following relevant provision:
 9
10           X. Prohibition on Conflict of Interest
11
                    You warrant that to the best of your knowledge no conflict of interest
12           exists or is likely to arise in the performance of your obligations under this
             Agreement. In the course of this Agreement, you shall not render work or
13
             services for another employer, directly or indirectly, part-time or full-time
14           while still employed by the Company. Neither shall you engage in any
             activity likely to compromise your ability to perform your obligations under
15
             this Agreement fairly and independently. In this regard, you shall
16           immediately disclose to the Company any activity which constitutes or may
             constitute a conflict of interest.
17
18
19     Doc. No. 78-3 at 6 (Barrameda). Further the EARCI contains the following relevant
20     passage:
21
             8. No Conflicting Obligations
22
             My performance of this Agreement and as an employee of the Company
23           does not and will not breach any agreement to keep in confidence
             proprietary information, knowledge or data acquired by me prior to my
24
             employment with the Company. I will not disclose to the company, or
25           induce the Company to use, any confidential or proprietary information or
             material belonging to any previous employer or other person or entity. I am
26
             not a party to any other agreement which will interfere with my full
27           compliance with this Agreement. I will not enter into any agreement,
             whether written or oral, in conflict with the provisions of this Agreement.
28

                                                    15
                                                                                  20-cv-410-MMA (DEB)
     Case 3:20-cv-00410-MMA-DEB Document 84 Filed 08/10/20 PageID.461 Page 16 of 30



 1
 2     Id. at 18–19. Plaintiff alleges that “Barrameda accepted an employment offer from
 3     Silanna and secretly started working for Silanna months before he resigned from
 4     [Plaintiff].” SAC ¶ 23. Plaintiff elaborates that “Barrameda was targeted, solicited, and
 5     recruited for Silanna . . . as early as October 2018 while Barrameda was still employed by
 6     [Plaintiff]” and that when Barrameda gave Plaintiff notice of his intention to work
 7     elsewhere, he “used Infineon as a decoy, lied about his intended employment with
 8     Infineon and hid his employment with Silanna while he was still employed by
 9     [Plaintiff].” Id. ¶¶ 51, 54; see id. ¶¶ 23, 48. Thus, Plaintiff claims that “Defendant
10     Barrameda breached the conflict-of-interest provisions of the Barrameda employment
11     agreement by failing to disclose to [Plaintiff] the actual conflict of interest after he
12     accepted an employment offer from Silanna months before his resignation from
13     [Plaintiff].” Id. ¶ 110. These allegations provide factual support for Plaintiff’s conflict of
14     interest breach claim.
15           The Court finds Defendants’ argument that this claim is “an attempt to create a
16     post-employment restraint on trade” unpersuasive. See Doc. No. 79-1 at 12 (emphasis
17     omitted). Regardless of whether Barrameda’s alleged attendance at a conference on
18     behalf of Silanna shortly after his departure from Plaintiff’s employ is persuasive, the fact
19     remains that Plaintiff has alleged that Barrameda accepted an offer from Silanna during
20     his tenure with Plaintiff without informing it, that this occurred “as early as October
21     2018,” and that he misled Plaintiff as to where he would be working. SAC ¶ 54; see id.
22     ¶¶ 23, 48, 51, 110. Thus, the Court finds that Plaintiff plausibly alleges breach of the
23     conflict-of-interest clauses to survive a motion to dismiss.
24           3. Conclusion
25           Accordingly, the Court DENIES Defendants’ motion to dismiss Plaintiff’s breach
26     of contract claim.
27     B. Trade Secret Misappropriation
28

                                                      16
                                                                                    20-cv-410-MMA (DEB)
     Case 3:20-cv-00410-MMA-DEB Document 84 Filed 08/10/20 PageID.462 Page 17 of 30



 1            Plaintiff’s second cause of action is trade secret misappropriation under 18 U.S.C.
 2     § 1836. See SAC ¶¶ 112–137. Defendants argue that this claim should be dismissed
 3     because Plaintiff “has not identified its trade secrets with any particularity, let alone
 4     sufficient particularity” and “has failed to establish how the technical aspects of its broad
 5     categories of alleged trade secret and confidential information are separate and distinct
 6     from information it openly provides to the general public.”3 Doc. No. 79-1 at 13; see
 7     also Doc. No. 82 at 8–12. In response, Plaintiff asserts that it “has met the Rule 8
 8     pleading standard and put Defendants on ample notice of the trade secrets involved.”
 9     Doc. No. 81 at 20. Plaintiff also rejects Defendants’ second argument and challenges the
10     manner in which Defendants raised the issue. See id. at 23.
11            As a threshold matter, there remains some confusion between the parties as to what
12     pleading standard applies to this case. Defendants remain convinced that Plaintiff must
13     plead this claim with particularity. See Doc. No. 79-1 at 13–15. However, as Plaintiff
14     correctly notes, this Court has already found that the “general pleading standards under
15     Rule 8, which require plausibility as opposed to particularity,” apply to this claim. See
16     Doc. No. 69 at 33; Doc. No. 81 at 20–21. The Court’s view of this issue has not changed,
17     and as such, it will apply the plausibility standard set forth in Federal Rule of Civil
18     Procedure 8 to this claim, rather than the particularity standard articulated in Federal Rule
19     of Civil Procedure 9. See Doc. No. 69 at 33 (“In applying the Rule 12(b)(6) standard to
20     DTSA allegations, the Court applies general pleading standards under Rule 8, which
21     require plausibility as opposed to particularity . . . .”); see also Power Integrations, Inc. v.
22     De Lara, No. 20-cv-410-MMA (MSB), 2020 WL 1467406, at *17 (S.D. Cal. Mar. 26,
23     2020) (same).
24
25     3
         Defendants assert that Plaintiff has not demonstrated that the alleged trade secret is “separate and
26     distinct from information it openly provides to the general public.” Doc. No. 79-1 at 13. To support this
       argument, Defendants have attached extrinsic materials to their motion. See id. at 16; Doc. No. 79-6.
27     Even if the Court considered these materials, the Court finds Plaintiff’s allegations sufficient to survive
       the instant motion to dismiss and that Defendants’ argument and materials are better suited for a motion
28     for summary judgment.

                                                           17
                                                                                             20-cv-410-MMA (DEB)
     Case 3:20-cv-00410-MMA-DEB Document 84 Filed 08/10/20 PageID.463 Page 18 of 30



 1           To plead a trade secret misappropriation cause of action under the Defend Trade
 2     Secrets Act (“DTSA”), a plaintiff must allege the following: “(1) the plaintiff owned a
 3     trade secret; (2) the defendant misappropriated the trade secret; and (3) the defendant’s
 4     actions damaged the plaintiff.” AlterG, Inc. v. Boost Treadmills LLC, 388 F. Supp. 3d
 5     1133, 1144 (N.D. Cal. 2019) (quoting Alta Devices, Inc. v. LG Elecs., Inc., 343 F. Supp.
 6     3d 868, 877 (N.D. Cal. 2018)). The DTSA creates a civil cause of action for owners of
 7     trade secrets that are misappropriated “if the trade secret is related to a product or service
 8     used in, or intended for use in, interstate or foreign commerce.” 18 U.S.C. § 1836(b)(1).
 9     The DTSA defines “trade secret” as “all forms and types of financial, business, scientific,
10     technical, economic, or engineering information, including patterns, plans, compilations,
11     program devices, formulas, designs, prototypes, methods, techniques, processes,
12     procedures, programs, or codes, whether tangible or intangible, and whether or how
13     stored, compiled, or memorialized physically, electronically, graphically,
14     photographically, or in writing” so long as the owner (a) “has taken reasonable measures
15     to keep such information secret” and (b) “derives independent economic value” from
16     being secret. 18 U.S.C. § 1839(3). The DTSA defines “misappropriation” as “(a)
17     ‘acquisition of a trade secret’ by a person who knows or should know the secret was
18     improperly acquired or (b) ‘disclosure or use of a trade secret of another without express
19     or implied consent.’” Cave Consulting Grp., Inc. v. Truven Health Analytics Inc., No.
20     15-CV-02177-SI, 2017 WL 1436044, at *3 (N.D. Cal. Apr. 24, 2017) (quoting 18 U.S.C.
21     § 1839(5)). In sum, the DTSA “contemplates three theories of liability: (1) acquisition,
22     (2) disclosure, or (3) use.” Id. at *4 (citing 18 U.S.C. § 1839(5)).
23           1. Ownership of Trade Secret
24           Defendants argue that “the SAC is remarkably devoid of facts alleging a specific
25     trade secret” and merely “contains a laundry list of items that fail to meaningfully define
26     the trade secrets allegedly at issue.” Doc. 79-1 at 13; see also Doc. No. 82 at 8–10.
27     Specifically, Defendants take issue with Plaintiff’s use of the phrase “including but not
28     limited to” in one of the complaint’s paragraphs pertaining to the trade secret claim. Doc.

                                                     18
                                                                                   20-cv-410-MMA (DEB)
     Case 3:20-cv-00410-MMA-DEB Document 84 Filed 08/10/20 PageID.464 Page 19 of 30



 1     79-1 at 14 (emphasis omitted) (citing SAC ¶ 31). Defendants argue that this language
 2     “shroud[s] the entire foundation of the SAC in a nebulous cloud of unidentified data,
 3     information or documents” and that “Defendants cannot defend themselves against open-
 4     ended, incomplete, unintelligible, and obscure definitions.” Id. Plaintiff responds by
 5     distinguishing the SAC from the authority cited by Defendants in their motion and argues
 6     “the trade secrets identified in the SAC are tethered to a specific technology (i.e. new and
 7     future high-voltage flyback controller ICs) and to specific aspects of the technology (i.e.
 8     their designs, product plans, and applications).” Doc. No. 81 at 21–22 (citing SAC ¶¶ 31,
 9     113). Further, Plaintiff argues that the “use of phrases such as ‘including but not limited
10     to’ to give examples of the types of trade secrets at issue does not automatically render a
11     trade secret claim impermissibly broad or vague.” Id. at 22.
12           Given that the Court has established that Federal Rule of Civil Procedure 8 applies
13     to this claim, see Doc. No. 69 at 33, the Court must determine whether Plaintiff’s
14     pleading of the DTSA claim plausibly expresses “a short and plain statement of the
15     claim.” Fed. R. Civ. P. 8(a)(2); see also Twombly, 550 U.S. at 570 (“[W]e do not require
16     heightened fact pleading of specifics, but only enough facts to state a claim to relief that
17     is plausible on its face.”). The Court finds that Plaintiff has met this requirement. The
18     SAC includes the following relevant paragraph pertaining to trade secrets:
19
20           113. [Plaintiff] is a leading innovator in semiconductor technologies for
             high-voltage power conversion. As a leading innovator, [Plaintiff] owns
21
             special, valuable and unique trade secrets relating to the designs, product
22           plans, and applications of its new and future high-voltage flyback controller
             ICs, including but not limited to Operational Technical Specifications
23
             (‘OTS’), product designs, definitions, specifications, schedules and
24           forecasts, new technologies (such as PowiGaNTM, [Plaintiff’s] gallium
             nitride technology, and active clamp technology used in these products),
25
             product meeting minutes, BOMs, business plans, business opportunities and
26           strategies, marketing and sales projections, customer acquisition, customer
             requirements, preferences and feedback, and design challenges and solutions
27
             and negative know-how at the applications/system level.
28

                                                     19
                                                                                  20-cv-410-MMA (DEB)
     Case 3:20-cv-00410-MMA-DEB Document 84 Filed 08/10/20 PageID.465 Page 20 of 30



 1     SAC ¶ 113. Further, the Complaint also states:
 2
 3           12. Unlike many of its competitors, [Plaintiff] is an intellectual property
             (“IP”) focused power technology company, having devoted a substantial
 4
             amount of resources into developing the IP, including patents and trade
 5           secrets, for its high voltage power conversion products. [Plaintiff’s]
             technologies and IP are valuable information often sought after by its
 6
             competitors.
 7
             [. . .]
 8
 9           114. New and future products are the crown jewels of any high-tech
             company and are the lifeblood of [Plaintiff]. [Plaintiff] has expended
10
             considerable amount of time, effort, and expense in developing and
11           maintaining Power Integrations Future High-Voltage Power Product Trade
             Secrets, which are not known to the public and are not readily ascertainable
12
             by proper means to persons who could derive value from their disclosure or
13           use, including [Plaintiff’s] competitors.
14
             115. Each of Power Integrations Future High-Voltage Power Product Trade
15           Secrets alleged herein derives independent economic value from not being
             generally known to, and not being readily ascertainable through proper
16
             means by [Plaintiff’s] competitors and any other persons who can obtain
17           economic value from the disclosure or use of the information.
18
19     Id. ¶¶ 112, 114–15 (citation omitted). Finally, Plaintiff details the steps it has taken to
20     ensure that its trade secrets remain confidential:
21
22           including (1) keeping the trade secret information in [Plaintiff’s] locked
             facilities and/or in secure and restricted-access computer network systems;
23
             (2) requiring non-disclosure agreements from employees and non-employees
24           exposed to the trade secret information; (3) ensuring limited access to trade
             secret information; and (4) implementing additional procedures to require
25
             and remind employees to maintain the confidentiality of all such
26           information.
27
28

                                                     20
                                                                                   20-cv-410-MMA (DEB)
     Case 3:20-cv-00410-MMA-DEB Document 84 Filed 08/10/20 PageID.466 Page 21 of 30



 1     Id. ¶ 116. Plaintiff sufficiently alleges the requirements of a trade secret as defined by the
 2     DTSA, alleging that Plaintiff “has taken reasonable measures to keep such information
 3     secret” and that it “derives independent economic value” keeping its trade secrets
 4     confidential. 18 U.S.C. § 1839(3); see SAC ¶ 113, 112, 114–16. Plaintiff’s description
 5     of the trade secrets identifies the technologies at issue: “high-voltage flyback controller
 6     ICs” and “PowiGaNTM, [Plaintiff’s] gallium nitride technology, and active clamp
 7     technology used in these products.” SAC ¶ 113. Further, Plaintiff has plausibly pleaded
 8     that it “derives independent economic value” from these trade secrets. See § 1839(3);
 9     SAC ¶¶ 114–15. Plaintiff further bolsters this claim of economic value by alleging that
10     Silanna used Plaintiff’s secret information to develop competing products in a relatively
11     short period of time. See, e.g., SAC ¶¶ 20, 27, 130. Collectively, these allegations
12     plausibly support the “independent economic value” requirement of Section 1839(3).
13     Therefore, the Court finds that Plaintiff plausibly alleges the trade secret element of its
14     DTSA claim under Rule 8 to survive a motion to dismiss.
15           2. Misappropriation of Trade Secret
16           Defendants also challenge Plaintiff’s pleading of misappropriation and argue that
17     “it has alleged no facts sufficient to establish misappropriation.” Doc. No. 79-1 at 17; see
18     also Doc. No. 82 at 10–12. Defendants elaborate that “[n]owhere does the SAC plainly
19     state how it is that the Defendants misappropriated [Plaintiff’s] alleged ‘trade secrets’”
20     and that “the entirety of [Plaintiff’s] allegations of misappropriation is its own
21     unsupported belief that the Individual Defendants were ‘exposed to’ Power Integrations
22     Future Product Trade Secrets and that this ‘exposure’ must have been the reason they
23     were able to gain subsequent employment.” Doc. No. 79-1 at 17 (emphasis omitted).
24           Plaintiff responds that “[it] need not prove or ‘establish misappropriation’ at this
25     juncture and has alleged more than sufficient facts to establish plausibility.” Doc. No. 81
26     at 24–25 (emphasis omitted). Further, Plaintiff argues that its “claim does not rest on a
27     ‘mere possession’ or ‘inevitable disclosure’ theory” and that it “has alleged
28     circumstances that indicate both actual and threatened misappropriation of the trade

                                                     21
                                                                                   20-cv-410-MMA (DEB)
     Case 3:20-cv-00410-MMA-DEB Document 84 Filed 08/10/20 PageID.467 Page 22 of 30



 1     secrets by Defendants.” Id. at 25. In so doing, Plaintiff relies on language from this
 2     Court’s previous Order: “[a]s the Court already found, Defendant Barrameda’s ‘alleged
 3     conduct of lying about his employment with Infineon Technologies constitutes
 4     circumstantial evidence that he is in possession of Plaintiff’s sensitive information and a
 5     likeliness that he intends to use or disclose that information.’” Id. (quoting Doc. No. 69
 6     at 37).4
 7            The DTSA permits a court to enjoin “any actual or threatened misappropriation.”
 8     18 U.S.C. § 1836(b)(3)(A)(i). Both state and federal courts in California have held that a
 9     plaintiff must prove more than a defendant’s mere possession of trade secrets. E.g.,
10     Pellerin v. Honeywell Int’l, Inc., 877 F. Supp. 2d 983, 989 (S.D. Cal. 2012); Cent. Valley
11     Gen. Hosp. v. Smith, 75 Cal. Rptr. 3d 771, 792 (Ct. App. 2008). Threatened
12     misappropriation may occur under several variations: (1) a defendant possesses trade
13     secrets and “actually has misused or disclosed some of those trade secrets in the past”; (2)
14     a defendant possesses trade secrets and “intends to improperly use or disclose some of
15     those trade secrets”; and (3) a defendant possesses trade secrets and “wrongly refuses to
16     return the trade secrets after a demand for their return has been made.” Cent. Valley Gen.
17     Hosp., 75 Cal. Rptr. 3d at 791–92. However, “the issuance of an injunction based on a
18     claim of threatened misappropriation requires a greater showing than mere possession by
19     a defendant of trade secrets where the defendant acquired the trade secret by proper
20     means.” Id. at 792 (emphasis added).
21            The SAC includes several allegations that constitute circumstantial evidence that
22     Defendants both possessed sensitive information belonging to Plaintiff and a likeliness
23     that they intended to use or disclose that information. See Doc. No. 69 at 37 (citing
24
25
26     4
         In their Reply brief, Defendants take issue with the Court’s finding that Barrameda’s alleged lying
       “constitutes circumstantial evidence that he is in possession of Plaintiff’s sensitive information and a
27     likeliness that he intends to use or disclose that information.” See Doc. No. 82 at 11–12; Doc. No. 69 at
       37. Specifically, “Defendants ask the Court to reconsider this ruling.” Doc. No. 82 at 11. The Court
28     declines Defendants’ invitation.

                                                          22
                                                                                            20-cv-410-MMA (DEB)
     Case 3:20-cv-00410-MMA-DEB Document 84 Filed 08/10/20 PageID.468 Page 23 of 30



 1     Shippers, a Div. of Illinois Tool Works, Inc. v. Fontenot, No. 13CV1349 JLS (MDD),
 2     2013 WL 1209056, at *4 (S.D. Cal. Sept. 23, 2013)). In addition to the allegations of
 3     Barrameda’s duplicity with respect to his relationship with Infineon Technologies and
 4     Silanna, which the Court addressed in its previous order and have been reproduced in the
 5     SAC, see id.; see e.g., SAC ¶¶ 48–49, 51–52, 124, Plaintiff has set forth allegations that
 6     are relevant to the issue of misappropriation. For example, Plaintiff has elaborated on its
 7     allegations that Barrameda lied about his future employment with Infineon Technologies
 8     to include all Defendants:
 9
10           128. When [Plaintiff] demanded compliance with the Power Integrations
             Employment Agreements, counsel for Silanna and Defendants represented
11
             that [Plaintiff’s] former employees, including Defendants, would be
12           “assigned to [Silanna]’s ‘DC-DC’ power conversion business” which
             allegedly “is organized entirely separately from the Company’s ‘AC-DC’
13
             power products” that compete[] with [Plaintiff’s] products.[] As discovery
14           in this case has shown, however, none of the Defendants were assigned to
             Silanna’s DC-DC power conversion business; all Defendants work on
15
             Silanna’s AC-DC power products either exclusively or primarily, and were
16           doing so and/or assigned or expected to do so before their counsel’s false
             representation to the court on May 17, 2019. In fact, Defendants have been
17
             assigned to, and have worked on, the very flyback controller ICs with which
18           Silanna competes with [Plaintiff].
19
20     SAC ¶ 128. Further, expanding on the theory of circumstantial evidence, Plaintiff claims
21     that “Defendants conspired with and knowingly allowed Silanna to use and exploit . . .
22     their knowledge and possession of [Plaintiff’s] proprietary and confidential information,
23     including and especially Power Integrations Future High-Voltage Power Product Trade
24     Secrets . . . to unfairly compete with [Plaintiff].” Id. ¶ 122. Plaintiff adds other
25     allegations, including that “Mariano made unauthorized copies of highly sensitive
26     documents about [Plaintiff’s] new and future products, including OTS” and that
27     “Defendants also disclosed trade secret information about [Plaintiff’s] new and future
28     high-voltage power conversion products in their resumes submitted to Silanna and/or

                                                     23
                                                                                   20-cv-410-MMA (DEB)
     Case 3:20-cv-00410-MMA-DEB Document 84 Filed 08/10/20 PageID.469 Page 24 of 30



 1     during their job interviews with Silanna.” Id. ¶¶ 123, 126. Finally, Plaintiff alleges that
 2     Silanna has exploited its trade secrets “to introduce its first two high-voltage flyback
 3     controller ICs for AC-DC power supplies . . . just five to six months after hiring
 4     Defendant Mariano, and announce the full release of these products less than a year after
 5     hiring . . . Defendants Barrameda, Evangelista and De Lara.” Id. ¶ 130.
 6           The Court finds that Plaintiff’s allegations, when considered together and in the
 7     light most favorable to Plaintiff, represent “enough facts to state a claim to relief that is
 8     plausible on its face.” Twombly, 550 U.S. at 570; see Cahill, 80 F.3d at 337–38 (citing
 9     Nat’l Wildlife Fed’n, 45 F.3d at 1340); Doc. No. 69 at 37 (citation omitted). Further,
10     Plaintiff plausibly alleges the first two prongs described in Central Valley General
11     Hospital. See 75 Cal. Rptr. 3d at 791–92. Therefore, the Court finds that Plaintiff has
12     sufficiently pleaded the misappropriation element of its DTSA claim to survive a motion
13     to dismiss.
14           3. Damages
15           Defendants do not appear to address the damages element of the DTSA claim.
16     Plaintiff does not provide argument on this element either, though it notes that
17     “Defendants do not dispute the sufficiency of pleading as to the damages element.” Doc.
18     No. 81 at 19. Plaintiff’s complaint includes the following relevant passages:
19
20           131. On information and belief, Defendants have used [Plaintiff’s] trade
             secrets of substantial and economic value for their own personal gain,
21
             allowing Silanna to unfairly compete with [Plaintiff] in the market for high-
22           voltage flyback controller ICs for AC-DC power supplies.
23
             132. Defendants’ current and continued misappropriation of [Plaintiff’s]
24           trade secrets is reckless and malicious. Defendants knew of and agreed to
             abide by the confidentiality obligations and restrictions on the use and
25
             disclosure of [Plaintiff’s] trade secrets.
26
             133. As a direct and proximate result of Defendants’ current and continued
27
             misappropriation of [Plaintiff’s] trade secrets, [Plaintiff] will suffer
28           imminent and irreparable harm.

                                                      24
                                                                                    20-cv-410-MMA (DEB)
     Case 3:20-cv-00410-MMA-DEB Document 84 Filed 08/10/20 PageID.470 Page 25 of 30



 1
             134. Unless enjoined by this Court, Defendants’ acts of misappropriation
 2
             will continue, and [Plaintiff] will continue to suffer irreparable harm.
 3
             135. [Plaintiff] has no adequate remedy at law and is entitled to an
 4
             injunction under 18 U.S.C. § 1836(b)(3)(A).
 5
             136. On information and belief, Defendants’ continued use of these trade
 6
             secrets is willful and malicious, and [Plaintiff] is entitled to recover
 7           enhanced damages and its reasonable attorneys’ fees under 18 U.S.C.
             §§ 1836(b)(3).
 8
 9     Doc No. 78 ¶¶ 131–36. Therefore, the Court finds that Plaintiff has sufficiently pleaded
10     the damages element of its DTSA claim.
11           4. Conclusion
12           The Court finds that Plaintiff has alleged sufficient facts to plead its DTSA
13     claim. Accordingly, the Court DENIES Defendants’ motion to dismiss Plaintiff’s
14     DTSA claim.
15     C. Interference with Contractual Relations
16           Plaintiff’s third cause of action is interference with contractual relations. See SAC
17     ¶¶ 138–44. Defendants challenge this claim on two grounds. See Doc. No. 79-1 at 19–
18     20. First, Defendants argue that Plaintiff has failed to allege breach of contract and that
19     “[b]ecause . . . the breach of contract claims lack facts alleging an actual breach, the
20     claim for interference likewise falls.” Id. at 20. Second, Defendants argue that “[t]he
21     claim further fails under 12(b)(6) for lack of specificity.” Id. Defendants elaborate that
22     “[i]nsofar as the claim is based solely on alleged interference with the Defendants’
23     contracts, it is 1) simply another attempt to restate the already-dismissed claim for
24     violation of non-solicitation covenants, and 2) lacking any factual specifics with respect
25     to who induced what breach of what contract or covenant.” Id.; see also Doc. No. 82 at
26     12–13. Plaintiff responds that it “has sufficiently pled each element” of the claim. See
27     Doc. No. 81 at 29. Specifically, Plaintiff argues that it “alleges that each Defendant
28     knowingly interfered with [Plaintiff’s] contractual relations with at least other Defendants

                                                     25
                                                                                  20-cv-410-MMA (DEB)
     Case 3:20-cv-00410-MMA-DEB Document 84 Filed 08/10/20 PageID.471 Page 26 of 30



 1     by conspiring with Silanna and each []other” and by “using [Plaintiff’s] confidential
 2     personnel information, to secretly target and entice [Plaintiff’s] top-performing
 3     applications engineers to improperly use and disclose [Plaintiff’s] confidential and trade
 4     secret information in breach of their employment agreements, causing harm to
 5     [Plaintiff].” Id. (citing SAC ¶¶ 39, 54, 57, 66, 68, 79, 81, 89, 138–43).
 6
 7           The elements which a plaintiff must plead to state the cause of action for
             intentional interference with contractual relations are (1) a valid contract
 8
             between plaintiff and a third party; (2) defendant’s knowledge of this
 9           contract; (3) defendant’s intentional acts designed to induce a breach or
             disruption of the contractual relationship; (4) actual breach or disruption of
10
             the contractual relationship; and (5) resulting damage.
11
12     AlterG, Inc., 388 F. Supp. 3d at 1149 (quoting Pac. Gas & Elec. Co. v. Bear Stearns &
13     Co., 791 P.2d 587, 589–90 (Cal. 1990)). “Unlike the related tort of intentional
14     interference with prospective economic advantage . . . intentional interference with
15     contractual relations does not require that a defendant’s conduct be independently
16     wrongful.” Blizzard Entm’t Inc. v. Ceiling Fan Software LLC, 28 F. Supp. 3d 1006, 1015
17     (C.D. Cal. 2013) (citing Quelimane Co. v. Stewart Title Guar. Co., 960 P.2d 513, 530
18     (1998)).
19           The Court has already found that Plaintiff has adequately pleaded its claims for
20     breach of contract. See supra Section III.A. Thus, Plaintiff has alleged the first and
21     fourth elements of its interference claim.
22           The Court finds Plaintiff sufficiently pleads second element—defendants’
23     knowledge of the contract—because Plaintiff alleges that such knowledge existed “at
24     least because they each executed their respective employment agreements with
25     [Plaintiff].” See id.; SAC ¶ 140. The combination of this allegation with the specific
26     allegations that each Defendant signed substantially similar employment contracts with
27     Plaintiff and the fact that these agreements are attached to the Complaint as exhibits
28

                                                    26
                                                                                   20-cv-410-MMA (DEB)
     Case 3:20-cv-00410-MMA-DEB Document 84 Filed 08/10/20 PageID.472 Page 27 of 30



 1     satisfies this element. See, e.g., SAC ¶¶ 29–31, 42–44, 59–60, 71–72; Doc. No. 78-3
 2     (Barrameda).
 3           The third element—defendants’ intentional acts designed to induce a breach or
 4     disruption of the contractual relationship—is more problematic. In the section of the
 5     SAC that covers this cause of action, Plaintiff asserts that “Defendants have interfered
 6     with and continue to interfere with [Plaintiff’s] contracts to put [Plaintiff] in a
 7     competitive disadvantage and prevent performance of those contracts and/or to cause the
 8     termination and/or breach of these contracts.” SAC ¶ 142. By itself this “threadbare
 9     recital[] of the elements” is insufficient. Iqbal, 556 U.S. at 678. The SAC does not
10     specify how each Defendant intentionally interfered with the contractual relations
11     between Plaintiff and other Defendants or employees. For example, Plaintiff highlights
12     several paragraphs alleging that Defendants “provided Silanna with confidential business
13     and personnel information . . . to target [Plaintiff’s] top engineering employees . . . for
14     solicitation and recruitment.” SAC ¶ 39; see also SAC ¶¶ 57, 68, 81. Plaintiff also
15     alleges that “conspiring with Silanna and each other, Defendants also used [Plaintiff’s]
16     confidential business operations and personnel information to help Silanna target, solicit,
17     and recruit [Plaintiff’s] engineers . . . causing a group of Philippine-based top engineers
18     to resign from [Plaintiff] and join Silanna.” Id. ¶ 89.
19           While these allegations support the claim that Defendants breached their contracts
20     with Plaintiff, they do not allege that Defendants intentionally interfered with the
21     contracts of other employees. First, as currently pleaded, these allegations imply that it
22     was Silanna, rather than Defendants, that was using the information allegedly provided
23     by Defendants to “target” Plaintiff’s employees. See id. However, Silanna is not a party
24     to this action. See Doc. No. 18. Second, allegations that some of Plaintiff’s other
25     employees were “targeted” by Silanna, and subsequently left Plaintiff’s employ do not
26     expressly indicate that these employees breached their contracts. See SAC ¶¶ 39, 57, 68,
27     81, 89. Thus, these allegations are insufficient to establish that Defendants intentionally
28     interfered with contractual relations between Plaintiff and its other employees.

                                                      27
                                                                                    20-cv-410-MMA (DEB)
     Case 3:20-cv-00410-MMA-DEB Document 84 Filed 08/10/20 PageID.473 Page 28 of 30



 1           However, Plaintiff sets forth additional allegations with respect to Defendant
 2     Mariano. See id. ¶¶ 54, 66, 79. For example, Plaintiff alleges that “[o]n information and
 3     belief, Barrameda was targeted, solicited, and recruited for Silanna by Mariano, as early
 4     as October 2018 while Barrameda was still employed by [Plaintiff].” Id. ¶ 54; see also
 5     id. ¶¶ 66, 79. As previously noted by the Court, Plaintiff alleges that Barrameda
 6     breached his conflict of interest clause by working for both Plaintiff and Silanna at the
 7     same time. See, e.g., id. ¶ 54. While this sufficiently alleges that Barrameda breached
 8     his contract, the language describing Mariano’s actions only mentions that he “targeted,
 9     solicited, and recruited [Barrameda] for Silanna.” See id. Plaintiff does not allege that
10     Mariano solicited or recruited Barrameda to work for Silanna and Plaintiff
11     simultaneously or otherwise induce Barrameda to breach his contract.
12           Plaintiff also alleges that De Lara and Evangelista were also “targeted, solicited,
13     and recruited for Silanna by Mariano and Hodge.” See id. ¶¶ 66, 79. Like Silanna,
14     Hodge has also been voluntarily dismissed from this suit by Plaintiff. See Doc. No. 32.
15     Further, as noted above, these allegations do not allege that Mariano intentionally tried to
16     induce De Lara and Evangelista to breach their contracts by allegedly soliciting or
17     recruiting them to change employers. See SAC ¶¶ 66, 79.
18           Thus, the Court finds that Plaintiff has not sufficiently pleaded its interference with
19     contractual relations claim. Accordingly, the Court GRANTS Defendants’ motion and
20     DISMISSES Plaintiff’s interference with contractual relations claim with leave to
21     amend.
22     D. Unfair Competition
23           Plaintiff’s fourth cause of action is unfair competition under the California
24     Business and Professions Code. See SAC ¶¶ 145–50. Defendants argue that “[b]ecause
25     the SAC still alleges no facts sufficient to establish any wrongful, unlawful, or fraudulent
26     activity, there is no factual predicate for a claim under section 17200.” Doc. No. 79-1 at
27     20–21 (citation omitted); see also Doc. No. 82 at 13. Plaintiff responds that “[b]ecause
28

                                                    28
                                                                                 20-cv-410-MMA (DEB)
     Case 3:20-cv-00410-MMA-DEB Document 84 Filed 08/10/20 PageID.474 Page 29 of 30



 1     [Plaintiff] has adequately alleged at least Defendants’ violation of the DTSA,
 2     Defendants’ motion to dismiss the UCL claim must be denied.” Doc. No. 81 at 29.
 3           California Business & Professions Code § 17200 “establishes three varieties of
 4     unfair competition—acts or practices which are unlawful, or unfair, or fraudulent.” Cel-
 5     Tech Commc’ns, Inc. v. L.A. Cellular Tel. Co., 973 P.2d 527, 540 (1999) (citations
 6     omitted). “Because the statute is written in the disjunctive, it is violated where a
 7     defendant’s act or practice violates any of the foregoing prongs.” Davis v. HSBC Bank
 8     Nevada, N.A., 691 F.3d 1152, 1168 (9th Cir. 2012).
 9           The unlawful prong “is essentially an incorporation-by-reference provision.”
10     Obesity Research Inst., LLC v. Fiber Research Int’l, LLC, 165 F. Supp. 3d 937, 952
11     (S.D. Cal. 2016); see also Cel-Tech Commc’ns, Inc., 973 P.2d at 539–49 (“By
12     proscribing ‘any unlawful’ business practice, ‘section 17200 “borrows” violations of
13     other laws and treats them as unlawful practices’ that the unfair competition law makes
14     independently actionable.”). Accordingly, “[w]hen a statutory claim fails, a derivative
15     UCL claim also fails.” Obesity Research Inst., LLC, 165 F. Supp. 3d at 953 (quoting
16     Aleksick v. 7–Eleven, Inc., 140 Cal. Rptr. 3d 796, 801 (Ct. App. 2012)). Here, Plaintiff
17     can succeed on this prong only if it pleads sufficient facts to support another cause of
18     action. See Aleksick, 140 Cal. Rptr. 3d at 801. Because Plaintiff sufficiently pleads its
19     DTSA claim, see supra Section III.B, the Court finds that Plaintiff sufficiently pleads its
20     unlawful prong UCL claim.
21           Accordingly, the Court DENIES Defendants’ motion to dismiss Plaintiff’s unfair
22     competition claim.
23                                           IV. CONCLUSION
24           For the foregoing reasons, the Court GRANTS in part and DENIES in part
25     Defendants’ motion to dismiss. Although Plaintiff has failed to adequately plead it claim
26     for interference with contractual relations, it is not clear that it would be unable to do so if
27     given leave to amend. Accordingly, that claim is dismissed without prejudice and with
28

                                                      29
                                                                                    20-cv-410-MMA (DEB)
     Case 3:20-cv-00410-MMA-DEB Document 84 Filed 08/10/20 PageID.475 Page 30 of 30



 1     leave to amend. See Knappenberger, 566 F.3d at 942. Plaintiff may file an amended
 2     complaint curing the deficiencies noted herein on or before August 24, 2020.
 3           IT IS SO ORDERED.
 4
 5     Dated: August 10, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  30
                                                                              20-cv-410-MMA (DEB)
